NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       JOSHUA FREEMON, Petitioner.

                         No. 1 CA-CR 14-0695 PRPC
                             FILED 2-9-2017


     Petition for Review from the Superior Court in Navajo County
                        No. S-0900-CR-20061145
                 The Honorable Robert J. Higgins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Navajo County Attorney’s Office, Holbrook
By Bradley W. Carlyon
Counsel for Respondent

Emery K. La Barge Attorney at Law, Snowflake
By Emery K. La Barge
Counsel for Petitioner
                            STATE v. FREEMON
                            Decision of the Court



                     MEMORANDUM DECISION
Presiding Judge Peter B. Swann delivered the decision of the Court, in
which Judge Patricia A. Orozco (retired) and Chief Judge Michael J. Brown
joined.


S W A N N, Judge:

¶1             Petitioner Joshua Freemon petitions this court for review
from the summary dismissal of his supplemental petition for post-
conviction relief.1 Freemon identifies four claims of ineffective assistance
of counsel he raised below and simply asks this court to review a copy of
the petition for post-conviction relief attached to the petition for review.
While the petition for review provides general law defining colorable
claims for relief and identifying when a petitioner is entitled to an
evidentiary hearing, the petition does not (1) provide any arguments that
support any of the claims of ineffective assistance; (2) identify any legal
authority that has any application to claims of ineffective assistance; (3)
apply any legal authority to any facts that support the claims of ineffective
assistance or (4) provide any citation to the record.

¶2             A petition for review may not incorporate by reference any
issue or argument. The petition must set forth specific claims, present
sufficient argument supported by legal authority and include citation to the
record. Ariz. R. Crim. P. 32.9(c)(1); see State v. Rodriguez, 227 Ariz. 58, 61,
¶ 12, n.4 (App. 2010) (declining to address argument not presented in
petition). While Rule 32.9(c)(1) permits appendices, the purpose of an
appendix is to support references to the record on review, not circumvent
the necessity of presenting a fully and independently developed arguments
supported by legal authority and citation to the record. See Ariz. R. Crim.
P. 32.9(c)(1)(iv). “[C]ompliance with Rule 32 is not a mere formality.”
Canion v. Cole, 210 Ariz. 598, 600, ¶ 11 (2005). A petitioner must “strictly
comply” with Rule 32 in order to be entitled to relief. Id.



1      Freemon does not seek review of the summary dismissal of a pro se
petition for post-conviction relief the superior court also considered.
Further, the minute entry Freemon attached to the petition for review is the
minute entry that dismissed the pro se petition for post-conviction relief,
not the later minute entry that dismissed the supplemental petition at issue.


                                      2
                  STATE v. FREEMON
                  Decision of the Court

¶3   Accordingly, we grant review but deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               3